Title: To George Washington from Captain Lewis J. Costigin, 19 December 1778
From: Costigin, Lewis J.
To: Washington, George


  
    Sir,
    New Yk 19 Decr 78
  
Mr James Willing, with Two Officers said to be deserters from the British service, at Pensacola have been lately taken in a small sloop from that Quartr bound as suppos’d to Philadelphia. the three on being brought to this place found means to make their escape from the prize, and got into the City.
  Mr Willing who is some way connected with Lawr. Kirtwright immediatly repair’d to his house, but unhappily found no shelter there, he being a person of Consequence was given up and is now in confinement he being no Seaman, and taken unarm’d it is generally said he will be held up for <(Lt> call’d Colo.) Connelly—the other Gentlemen are not yet discover’d.
The Jamacia fleet have not yet sail’d and I find there will be in the whole 40 or 50 sail—a number of them Arm’d.

  Z

